UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1238



SHAMIM AHMED,

                                              Plaintiff - Appellant,

          versus


JOHN H. SCHNATTER; ED WINKLER; MARK HAMOND;
PAPA JOHN’S USA, INCORPORATED,

                                              Defendant - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
00-2160-S)


Submitted:   April 27, 2001                   Decided:   May 4, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Shamim Ahmed, Appellant Pro Se. Peter David Guattery, WHITEFORD,
TAYLOR & PRESTON, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Shamim Ahmed appeals the district court’s order

granting summary judgment in favor of the Appellees on his claims

of employment discrimination on the basis of race and national

origin.    We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the district court’s reasoning that Ahmed failed to timely file a

charge of discrimination. See Ahmed v. Schnatter, No. CA-00-2160-S

(D. Md. Feb. 8, 2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2